—Judgment, Supreme Court, New York County (Emily Jane Goodman, J.), entered July 7, 1995, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination affirming a finding of a rent overcharge, and dismissed the petition, unanimously affirmed, without costs.
The determination of an overcharge was properly based on proof that petitioner landlord "failed to register the regulated apartment initially in 1984 or prior to the Rent Administrator’s order and failed to serve a copy of the registration on the tenant (Administrative Code of City of NY § 26-517; 9 NYCRR 2528.1) or provide a rent history for the apartment dating back to the base date” (Matter of Bauer v New York State Div. of Hous. & Community Renewal, 225 AD2d 410, lv denied 88 NY2d 805). Concerning petitioner’s claim of procedural irregularities, a final decision was not rendered until the resolution of the tenant’s petition for administrative review (PAR) of the denial of her fair market rent complaint, and, once a favorable decision was rendered on her PAR, the order dismissing the overcharge complaint she had filed during the pendency of the PAR was properly revoked, since that order was based on the initial invalid order challenged by the PAR (9 NYCRR 2529.8, 2529.12, 2529.9). Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.